Citation Nr: 1446556	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-05 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a skin condition.

2.  Entitlement to service connection for a skin condition to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to January 1971 including service in the Republic of Vietnam from May 1968 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in April 2013.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The issue of entitlement to service connection for a skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence received since the last final denial of service connection for a skin condition in the June 2006 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.


CONCLUSION OF LAW

Evidence received since the June 2006 rating decision in relation to the Veteran's claim for entitlement to service connection for a skin condition is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  Furthermore, in compliance with 38 C.F.R. § 3.159(b), the notification should include the request that the claimant provide any evidence in his possession that pertains to the claim.  In light of the Board's reopening and remanding of the claim, any deficiency regarding notice or development is harmless error at this time.

New and Material Evidence

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

The Veteran originally filed his claim for service connection for a skin condition in March 2006, the RO denied his claim in a June 2006 rating decision based on a lack of a current skin disability.  The Veteran did not express disagreement with the decision within one year of receiving notice and the decision became final.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Here, an unestablished fact necessary to substantiate the claim is a current skin disability.  

In October 2010 the Veteran submitted a claim for a skin condition.  The Veteran submitted evidence of a current disability from a VA treatment record in June 2011 with a diagnosis of chronic dermatitis/urticarial.  In a February 2012 VA examination, the Veteran was diagnosed with guttate psoriasis, dermatitis and urticarial.  The VA treatment record and the VA examination are new in that they were not previously of record.  Furthermore, they are material as they provide a current diagnosis.  Consequently, the claim for service connection for Veteran's skin condition is reopened.


ORDER

The previously denied claim of entitlement to service connection for a skin condition is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

The Board finds further development is necessary prior to the adjudication of the claim of entitlement to service connection for a skin condition to include chronic dermatitis, urticarial and guttate psoriasis.

The Veteran essentially asserts his skin condition onset while in in the Republic of Vietnam and accordingly, exposure to Agent Orange or other herbicides.  He asserts that while in Vietnam he was constantly wet and drank dirty water.  He further asserts that his skin symptoms were initially manifested during service and have continued since service.  

The Veteran was afforded a VA skin examination in June 2006 and was not diagnosed with any current condition.  A file review and VA opinion was provided in February 2012 based on the findings of a skin condition during VA treatment.  
The Board observes that the Veteran's diagnosed chronic dermatitis, urticarial and guttate psoriasis are not listed as a presumptive disease that result from exposure to herbicides.  See 38 C.F.R. § 3.309(e).  Nevertheless, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The examination February 2012 report does not contain sufficient information to adjudicate the claim because the opinion did not address whether the Veteran's current skin disabilities were initially manifested or incurred during active service connection.  On Remand, a VA skin examination and direct service connection opinion must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records including those beyond September 2011.

2.  Schedule the Veteran for a VA examination related to his claim for service connection for a skin condition present during the pendency of this claim to include chronic dermatitis, urticarial and guttate psoriasis.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

All necessary diagnostic tests and/or studies should be conducted.  After reviewing the claims file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that all skin disorders identified on examination or established by the record are related to any disease or injury incurred during service, to include in service herbicide exposure. 

In rendering an opinion, examiner should specifically consider the Veteran's lay statements that he has experienced similar skin problems since his period of service.  The examiner should also take into account that the availability of presumptive service connection for some conditions based on exposure to herbicides such as Agent Orange does not preclude direct service connection for other conditions based on herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The examiner should explain his/her reasons for all conclusions and opinions expressed in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  

If an opinion cannot be provided without resorting to mere speculation, then the examiner should so state and provide the reasons that such an opinion cannot be given, for example, that there is a lack of medical knowledge or that the record lacks sufficient evidence (and, if so, whether any additional attainable evidence would help in rendering an opinion).

4.  Thereafter, the RO/AMC should review the claims folder to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.

5.  The RO/AMC should then readjudicate the service connection claims.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

 
______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


